Citation Nr: 0406996	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  01-04 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder. 

2.  Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine with sciatic neuropathy, 
currently rated as 40 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
right medial malleolus fracture with internal fixation, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from October 1971 to 
November 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in May 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied service 
connection for a cervical spine disorder, granted an 
increased rating of 20 percent for degenerative joint disease 
of the lumbosacral spine with sciatic neuropathy, and granted 
an increased rating of 20 percent for residuals of a right 
medial malleolus fracture with internal fixation.  The 
veteran appealed these issues to the Board.  The veteran 
appeared and provided testimony at a personal hearing in 
November 2001 before the undersigned Veterans' Law Judge, 
sitting at St. Petersburg, Florida. 

A March 2002 Board decision denied service connection for a 
cervical spine disorder, denied an increased rating (in 
excess of 20 percent) for service-connected residuals of a 
right medial malleolus fracture with internal fixation, and 
granted an increased rating of 40 percent for service-
connected degenerative joint disease of the lumbosacral spine 
with sciatic neuropathy.  The March 2002 Board decision was 
subsequently vacated by a July 2003 order of the United 
States Court of Appeals for Veterans Claims (Court), except 
for that part of the Board's decision that granted a 40 
percent rating for service-connected degenerative joint 
disease of the lumbosacral spine with sciatic neuropathy (the 
Court vacated the Board's denial of a rating in excess of 40 
percent for service-connected degenerative joint disease of 
the lumbosacral spine with sciatic neuropathy).  The Joint 
Motion for Remand supporting the Court's order reflects that 
the March 2002 Board decision was vacated and remanded for 
readjudication in light of the Veterans Claims Assistance Act 
of 2000 (VCAA).  In the present case, the Court remanded the 
claim for the Board to provide adequate reasons and bases for 
concluding that the VCAA duty to notify the veteran had been 
met.

The increased rating issues in this case are REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for service 
connection for a cervical spine disorder has been obtained; 
in light of the grant of service connection for a cervical 
spine disorder, there is no reasonable possibility that 
additional assistance would further aid in substantiating 
that claim. 

2.  The competent evidence for and against the veteran's 
claim is in relative equipoise on the question of whether his 
osteoarthritis of the cervical spine was caused by in-service 
injuries to the neck.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, cervical spine osteoarthritis was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

In light of the complete grant of benefits sought on appeal 
regarding the issue of entitlement to service connection for 
a cervical spine disorder, no further evidence is necessary 
to substantiate the veteran's claim for service connection 
for a cervical spine disorder.  See 38 U.S.C.A. § 5103(a) 
(West 2002).  In this veteran's case, there is no reasonable 
possibility that additional assistance would further aid in 
substantiating the claim for VA compensation benefits 
(service connection for a cervical spine disorder).  See 
38 U.S.C.A. § 5103A(a)(1),(2) (West 2002).  Also, further 
notice to the veteran concerning the evidence necessary to 
substantiate his claim for service connection for a cervical 
spine disorder or regarding responsibilities in obtaining 
evidence would serve no useful purpose.

II.  Service Connection for a Cervical Spine Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2003).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if 
manifest to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  The nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service 
connection was manifest to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

The veteran contends that his current cervical spine disorder 
is etiologically related to several vehicle accidents or 
injuries during his active duty service from October 1971 to 
November 1987.  He essentially contends the neck injuries and 
cervical strain in service caused his currently diagnosed 
osteoarthritis of the cervical spine.   

The Board notes that there is competent medical evidence both 
for and against the veteran's claim for service connection 
for a cervical spine disorder.  Where, as in this veteran's 
case, there is a difference of medical opinion, the Court has 
stated that "[i]t is the responsibility of the BVA . . . to 
assess the credibility and weight to be given the evidence."  
Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to 
the weight to assign to medical opinions, the Court has held 
that "[t]he probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches . 
. . As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); see also Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001) (it is not error for 
the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases);  Winsett v. West, 11 Vet. 
App. 420 (1998) (Court affirmed the Board's decision which 
weighed two medical opinions, from an expert and a treating 
physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) 
(Board may not ignore the opinion of a treating physician, 
but is free to discount the credibility of that statement).  
The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In this case, the evidence weighing in favor of the veteran's 
claim includes service medical records that reflect multiple 
neck injuries and that the veteran was treated on various 
occasions for neck and head problems.  For example, service 
records from April 1978 note that the veteran sought 
treatment after awaking with a stiff neck, and complained of 
right-sided neck pain times one day, which was assessed as 
acute spasm.  A February 1979 service medical record entry 
notes that the veteran sustained a head injury at a home 
accident when he fell on a car jack, complained of numbness 
at the top of his skull, and that he had a 2 and 1/2 cm 
laceration to the frontal scalp which was cleaned and 
sutured.  Service medical records reflect that the veteran 
was involved in another motor vehicle accident in April 1979, 
after which he complained of pain to his neck and a headache, 
while examination of the neck revealed some painful 
sensation.  During service in August 1980 the veteran was 
treated for complaints of neck pain with decreased range of 
motion secondary to the pain, provisionally diagnosed as 
cervical muscle spasm.  Service medical records from October 
1982 show that the veteran complained of neck pain, which was 
diagnosed as cervical muscle spasm.  Service medical records 
reflect that the veteran was involved in another motor 
vehicle accident in December 1982.  He was treated for 
complaints of neck and shoulder pain in June 1983, which were 
assessed as muscular strain.  

The post-service medical evidence weighing in favor of the 
veteran's claim includes a private medical etiology opinion.  
Private medical records from A.J.C., M.D., dated in February 
2001 note that the veteran complained of chronic neck pain.  
In a December 2001 statement Dr. A.J.C. noted a review the 
veteran's military records as reflective of several mentions 
of trauma with associated neck pain while on active duty.  
Dr. A.J.C. offered the opinion that the veteran's chronic 
cervical spine disorder could be a result of that in-service 
trauma, and that other causes of the veteran's cervical spine 
condition may be less likely.  The veteran's attorney 
recently (in February 2004) submitted recent medical 
treatment records, and favorable medical treatise evidence in 
the form of a medical article on osteoarthritis that includes 
that, although osteoarthritis is considered a consequence of 
aging, because the "joints accumulate mechanical insults 
throughout a lifetime, the distinction between wear-and-tear 
and aging is blurred."  A December 2000 VA examiner noted 
that there were multiple entries related to neck complaints 
while in service, that various diagnoses included cervical 
spasm, and that it was likely that the veteran had 
experienced some degree of cervical strain while in the 
service. 

The favorable evidence also includes that at his November 
2001 hearing, the veteran testified that he had had no 
problems with his neck/cervical spine prior to active 
service; he was involved in multiple motor vehicle accidents 
and treatments of the neck during service; he had continuity 
of neck symptoms since service; and his current cervical 
spine disorder was caused by these in-service motor vehicle 
accidents; he sought treatment from VA in 1989, but was 
unsatisfied with the treatment, and did not return until 
1999; and he was receiving private and VA treatment.  The 
veteran's wife testified that the veteran had complained of 
neck pain of increasing severity since a 1983 (in-service) 
motor vehicle accident.  

The evidence weighing against the veteran's claim includes 
service medical record findings of X-rays taken of the 
cervical spine during service in September 1985 that reflect 
that all of the cervical vertebral bodies were of normal 
stature and contour with normal maintenance of intervertebral 
disc spacing throughout; the pedicles, transverse process, 
and posterior spinous processes did not appear abnormal; the 
relationship of C1 to C2 and of C1 to the occiput was found 
to be normal; the odontoid process was intact; the neural 
foramina as delineated on the oblique studies appeared patent 
throughout; and there was no evidence of a cervical rib.   At 
the October 1987 service separation examination, the 
veteran's neck was clinically evaluated as normal.  
Additionally, the veteran noted various disabilities on his 
concurrent Report of Medical History, including a head injury 
in 1978, without mention of any neck/cervical spine problems 
at that time.  

The unfavorable medical evidence includes that, at a post-
service March 1988 VA medical examination less than one year 
from service separation, the history included 7 or 8 
hospitalizations over the years, the most recent after 
sustained motor vehicle accident in 1983.  At the March 1988 
VA medical examination, no complaints were noted regarding 
the veteran's neck, examination of the veteran's neck 
revealed no pertinent abnormalities, and no cervical 
spine/neck disability was diagnosed on this examination.  In 
an addendum to a March 1999 VA examination, the examiner 
noted that he had reviewed the January 1999 magnetic 
resonance imaging (MRI) scan, and summarized the results as 
degenerative spurring in the neck that could account for the 
veteran's symptomatology.  The examiner wrote that he had no 
conclusive evidence that the veteran's neck condition stemmed 
from prior vehicle accidents.  

The evidence weighing against the veteran's claim also 
includes a December 2000 VA medical etiology opinion.  The VA 
examiner wrote that, based upon the MRI scan and prior X-ray 
findings of mild degenerative changes, he could not say with 
a reasonable degree of medical certainty that these were 
secondary to trauma.  The examiner offered the opinion that 
that it was more likely that these were age-related 
degenerative changes in the neck.

Regarding evidence of current disability, the competent 
medical evidence of record reflects that the veteran 
currently has osteoarthritis of the cervical spine.  VA and 
private medical records dated from 1999 to 2001 reflect that 
the veteran was treated and evaluated on various occasions 
for his cervical spine.  A January 1999 X-ray of the 
veteran's cervical spine revealed mild spondylosis change in 
the cervical spine.  Later in January 1999, an MRI scan of 
the veteran's cervical spine resulted in an overall 
impression of right-sided neural foraminal narrowing as a 
result of uncovertebral process spur formation.  The veteran 
was accorded a VA joints examination in March 1999; however, 
the examiner did not review the claims file in conjunction 
with the examination.  X-rays revealed probable degenerative 
changes that included the cervical spine.  Records from 
October 2000 note that the veteran complained of longstanding 
cervical pain with occasional pain down the right upper 
extremity.  It was noted that MRIs of the neck showed 
degenerative joint disease, while lumbar X-rays showed 
degenerative disc disease. The assessment included 
degenerative joint disease of the cervical spine.  The same 
physician who conducted the prior March 1999 VA examination 
examined the veteran for his cervical spine in December 2000.  
The diagnosis was cervical spondylosis.   

After a review of all the lay and medical evidence of record, 
including the veteran's and his wife's personal hearing 
testimony, the Board finds that the competent medical 
evidence for and against the veteran's claim is in relative 
equipoise on the question of whether his currently diagnosed 
osteoarthritis of the cervical spine was caused by in-service 
injuries to the neck.  As there is no evidence that the 
veteran was diagnosed with arthritis/degenerative changes in 
his cervical spine either during service or within the first 
post-service year, service connection is not warranted on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  On the 
question of whether the competent medical evidence relates 
the veteran's current cervical spine disorder to injury in 
service, the favorable medical evidence includes service 
medical record evidence of multiple neck injuries with 
cervical strain during service, and a private medical opinion 
that in-service trauma to the veteran's neck was the most 
likely cause of the current chronic cervical spine disorder.  
The December 2000 VA medical opinion that it was more likely 
that the current osteoarthritic changes were age-related 
degenerative changes in the neck was somewhat qualified by 
the examiner's statement that he could not say with a 
reasonable degree of medical certainty that these were 
secondary to trauma.  The Board finds no significant 
distinctions between the favorable private and unfavorable VA 
medical reports upon which to find one to be more probative 
than the other.  

The recently submitted medical treatise evidence further 
reflects the difficulty in determining the etiology in a case 
such as the veteran's where he experienced traumas to the 
cervical spine many years ago, and experienced some symptoms 
but no significant clinical findings for many years, and now 
has osteoarthritis of the cervical spine.  The medical 
treatise evidence is significant in raising reasonable doubt 
as to etiology, however, as it provides some evidence that 
accumulated mechanical insults to joints blur the ability to 
distinguish between wear-and-tear and aging.  Based on this 
evidence, the Board finds that the evidence for and against 
the veteran's claim is in relative equipoise on the question 
of whether the veteran's current cervical spine 
osteoarthritis is etiologically related to neck injuries and 
cervical strain in service.  For these reasons, and with the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that service connection is warranted for cervical 
spine osteoarthritis.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303. 


ORDER

Service connection for osteoarthritis of the cervical spine 
is granted. 


REMAND

Following a review of the record, the Board finds that the RO 
must ensure compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)), to include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board notes that a portion of the veteran's claims file is 
missing notwithstanding multiple efforts by the RO to locate 
the file.  The available evidence that is of record does not 
reflect any documentation that the RO advised the veteran of 
the evidence received, or notified what evidence VA would 
obtain, or requested the veteran to provide information 
needed to identify and obtain records or evidence that would 
support his claims.  To ensure compliance with the notice 
provisions of the VCAA, the increased rating issues listed 
above on the title page must be remanded to the RO.

The Board also notes that additional medical evidence was 
received by the Board in February 2004.  The RO should 
consider this additional evidence in readjudicating the 
veteran's increased rating claims, following its VCAA 
development.  38 C.F.R. § 19.31 (2004).

In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), are fully complied with and 
satisfied.  See also             38 
C.F.R. § 3.159 (2003).  The RO should 
also notify the veteran of what evidence 
is required to substantiate the claims 
for an increased rating (in excess of 40 
percent) for degenerative joint disease 
of the lumbosacral spine with sciatic 
neuropathy and an increased rating (in 
excess of 20 percent) for service-
connected residuals of a right medial 
malleolus fracture with internal 
fixation, what evidence, if any, the 
veteran is to submit, and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  
The RO should provide the veteran written 
notification specific to his claims of 
the impact of the notification 
requirements on his claims.  

2.  The RO should readjudicate the 
veteran's increased rating claims with 
consideration of all of the evidence, to 
include the evidence received since the 
issuance of its most recent supplemental 
statement of the case.

3.  If any of the benefits sought on 
appeal remains denied, the appellant and 
his attorney should be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



